Citation Nr: 0909534	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

By rating action in October 1982, the RO, in part, denied 
service connection for a back disability.  The veteran was 
notified of this decision and did not appeal.  By rating 
action in April 1986, the RO denied the veteran's request to 
reopen the claim of service connection for a back disability.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
back disability.  

The Board remanded the appeal for additional development in 
August 2007.  As a preliminary matter, the Board finds that 
the remand directives have been satisfied.  Thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a low back disability was last 
finally denied by an unappealed rating decision by the RO in 
April 1986.  The veteran was informed of this decision, 
including his right to appeal, and did not appeal.

3.  The additional evidence received since the April 1986 RO 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a low back disability and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
CONCLUSIONS OF LAW

1.  The April 1986 RO decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a low back 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in July and November 2004 and 
September 2007 were sent by VA to the veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the most recent letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
September 2008.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a statement of 
the case or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the statement of the case or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the August 2007 Board remand and the September 2007 
notice letter included an explanation as to the basis for the 
prior denial of the veteran's claim; the evidence necessary 
to reopen the claim, and the evidence necessary to establish 
service connection.  The veteran was also notified of what 
information and evidence that VA will seek to provide; what 
information and evidence he was expected to provide, and that 
VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service; of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

In view of the foregoing, the Board concludes that any 
deficiency in the notice to the veteran or the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).

In addition, the duty to assist the veteran has been 
satisfied.  The veteran's service treatment records and all 
service and available private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was examined by VA during the pendency of this 
appeal and was afforded ample time to provide additional 
evidence.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board further finds that there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of his 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
of service connection for a low back disability to be 
reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. 
Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a low back disability 
was last finally denied by the RO in April 1986.  There was 
no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the VA as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except where there is 
clear and unmistakable error in the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the October 1982 rating 
decision which denied service connection for a low back 
disability included the veteran's service treatment records 
and a July 1982 VA examination report.  The evidence of 
record also included several private medical reports showing 
treatment for an unrelated disorder, diagnosed as acute 
prostatitis in August 1978.  

The service treatment records showed that the veteran was 
seen for low back pain of undetermined etiology on three 
occasions during service.  Except for some pain over the 
sacral area, no specific abnormalities were noted and x-ray 
studies were negative.  His separation examination in 
February 1970 showed a history of back pain, but no pertinent 
abnormalities on examination.  

The July 1982 VA examination report showed the veteran's 
spine was within normal limits.  The veteran had full and 
painless range of motion of the entire spine, and x-ray 
studies showed no evidence of fracture, dislocation or bony 
destruction.  The interspaces were well-maintained, neural 
arches were normal, and the pedicles and both sacroiliac 
joints were intact.  The diagnoses included history of low 
back injury in service.  

By rating action in October 1982, the RO denied service 
connection for a low back disability based on the absence of 
any evidence of a chronic back disability in service or any 
objective evidence of a current VA examination.  The veteran 
was notified of this decision and did not appeal.  

The evidence of record at the time of the April 1986 rating 
decision which denied the veteran's request to reopen his 
claim included the evidence discussed above and a private 
medical report, dated in March 1986.  The private report 
showed that the veteran was treated for acute low back pain 
in June 1984.  X-ray studies revealed a left, L4 disc bulge 
with lumbar myofibrofascitis, nerve root irritations, and 
subluxation of L4 vertebra.  The report did not include any 
discussion or opinion as to the possible etiology of the 
veteran's low back disability.  

By rating action in April 1986, the RO, in part, found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a low back disability.  
The veteran and his representative were notified of this 
decision and did not appeal.  

The evidence added to the record since the April 1986 rating 
decision includes private medical records showing treatment 
for various maladies, including low back problems from 1992 
to 2008, VA outpatient records also reflecting treatment for 
various maladies, including low back problems, and a December 
2004 VA examination report.  The additional evidence, while 
"new" to the extent that it was not previously reviewed, 
does not offer any probative evidence showing that the 
veteran's current low back problems were related to service.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence).

On the contrary, the additional evidence includes an undated 
private medical opinion to the effect that the veteran's 
spine disabilities were due to an automobile accident in 
January 1995.  Similarly, the December 2004 VA examination 
report included an opinion to the effect that the veteran's 
low back disability was more likely related to his post-
service motorcycle and automobile accidents (1981 and 1995, 
respectively) and was less likely than not to have been due 
to his non-traumatic back complaints in service.  In the 
latter case, the examiner's opinion was based on a 
comprehensive review of the claims file and an examination of 
the veteran.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (unfavorable evidence does not "trigger a reopening").

The Board finds the VA medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a detailed discussion of all relevant facts.  The 
examiner offered a rational and plausible explanation for 
concluding that the veteran's current low back disability was 
not related to service.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the examiner's access to the claims 
file and the thoroughness and detail of the opinion.)  
Moreover the veteran has presented no competent medical 
evidence to dispute the opinion.  Thus, the most probative 
evidence of record consists of the December 2004 VA opinion.  

The evidence previously considered showed that the veteran 
was seen for low back pain three times in service and that, 
other than some sacral tenderness, there was no objective 
evidence of any pertinent abnormalities.  There was no 
reported precipitating injury or trauma, and no abnormalities 
of the spine or musculoskeletal system at the time of service 
separation or until more than 14 years after discharge from 
service.  The additional evidence received showed that the 
veteran was involved in a motorcycle accident in 1981, and in 
an automobile accident in 1995, and includes two medical 
opinions relating his current disabilities of the spine to 
the two motor vehicle accidents.  Thus, the additional 
evidence does not offer any new or favorable probative 
information which would raise a reasonable possibility of 
substantiating the claim.  

While the veteran believes that his low back disability was 
incurred in service, he is not competent to offer a medical 
opinion, nor do any such assertions provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Accordingly, a basis to reopen the claim of service 
connection for a low back disability has not been presented.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.  




____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


